Title: From Thomas Jefferson to John Wayles Eppes, 30 June 1820
From: Jefferson, Thomas
To: Eppes, John Wayles


Dear Sir
Monticello
June 30. 20.
I am become quite delinquent in epistolary correspondence; my right wrist, from an antient dislocation, grows now so stiff, as to render writing a slow and painful operation, and has produced an aversion to the pen almost insuperable. I go therefore to the writing table under the spur of necessity alone. The delay in the opening of our seminary in this neighborhood has proceeded entirely from it’s conversion into a general and public University, instead of a local & and private college. the latter would have been ready and opened two years ago. the general institution requires more extensive preparation. the legislature, at their last session authorised us to borrow 60,000. D. on the pledge of our own funds, that is, of the annual public donation of 15,000. D. we have accordingly done so, and have so made our contracts as to ensure the completion of the whole of our buildings for the accomodation of Professors & students by autumn 12. month. this secures ultimately, and independently of all change of opinion an institution on a full scale embracing the whole circle of sciences; and we consider a compleat, tho’ later institution, as preferable to an earlier, but defective one. if the legislature leaves us to repay our loan from our own funds they will be tied up by this object for 5. years to come: & so long all the buildings will remain empty and idle, & a standing mark of regret and reproach to those whose fault it will be. but we believe it impossible that this will be permitted either by the nation or it’s representatives. and we have no doubt that this state of things being reported to them, as it will be at their next session, they will remit the loan, and the more readily as it is from the literary fund we have obtained it, a fund ready raised, appropriated by law to the purpose of education. and therefore legitimately applied to the establishment of an University. in this event our funds will be liberated on the 1st day of Jan. next; and we shall then immediately take measures to procure our professors, which can certainly be done by autumn 12 month. (1721.) and the institution then be opened. if this takes place, which will be known early in the next session, then what I have thought best with respect to the object of our mutual care, Francis, is that he shall employ the intervening time in compleating himself in the antient languages with Stack, and the Mathematics with Ragland, an associate with Stack, & adequate to this object: and he already possesses the modern languages. with these acquisitions, he will enter the University, fall 12. month for Astronomy, Natural Philosophy, chemistry, natural history & Rhetoric, & finish them by the close of 22. this will be as compleat a course of education as the circumstances of our country call for, adding to it, after he leaves the University, ethics, history [and Law, if you please,] which can as well be acquired in his closet, as at an University. this is a view of one branch of our dilemma, that which supposes a remission of our debt by the legislature. let us now view the 2d possibility, that the University is to be locked up until our loan is redeemed by our own funds, which would remove the opening the University until beyond Francis’s time. After getting antient languages from Stack, and Mathematics from Ragland, he will want Astronomy, Natural philosophy, chemistry, natl  history and Rhetoric. Where must he go for them? on the subject of Eastern seminaries and Easttern character, I concur entirely with you. Francis’s honorable mind, his fine dispositions and high promise ought not to be exposed to infection from the fanaticism, the hypocrisy the selfish morals, and crooked politics of the East. nor would the half way science of that quarter be equal to what he can get from a single character who happens to be in the South. for Natl philosophy, chemistry, natl history, no man in the US. is equal to Cooper, now professor of the College of Columbia S.C. he has more science in his single head than all the Colleges of New England New Jersey, and I may add Virginia put together. and I doubt not there are other professors there, as adequate as elsewhere to Astronomy and Rhetoric, which would not be within Cooper’s line, Columbia you know is in the center of S.C. a hilly & healthy country; and the state of society and morals there very much as our own, and much indeed of the society is of our own emigrated countrymen. should therefore the legislature leave our own establishment at a stand, I know no place so worthy of recommendation as Columbia. But there is a 3d possibility which must be thought of also. it is very possible that Stack’s school may dissolve itself, by losing it’s younger boys, and some even of the larger, who need more discipline than he has nerve to enforce, and who may therefore be withdrawn by their parents. in that case Columbia I think should be our immediate choice. these are my views on the subject of your enquiry, which I submit for your consideration. I will write to Cooper immediately to know the state of the sciences in that college (not within his line) and the terms of tuition & board.My commitment for Mr Nicholas is still of uncertain issue. if a compromise, now in negociation, succeeds, of which it is said there is a good prospect, I shall be saved by the time it provides for the disposal of his estate as well as for the preference of bonâ fide creditors. 3. or 4 of the shavers only have held off, and it is believed they are now disposed to concur. this will be known in a few days. if this compromise fails it is very possible I may have to advance the money, and not certain that I shall be ever reimbursed. besides this I have considerable debts of my own, which the fall of produce, likely to be permanent, forbids me to count on paying from annual crops. I had therefore proposed to begin to prepare for these cases by selling some lands; having scruples, about selling negroes but for delinquency, or on their own request. but your proposition gets me over these scruples as it is in fact to keep them in the family. and on that ground it will be acceptable, and indeed desirable, with some necessary modifications. for the negroes here being under engagement for 3. or 4. years to come, the sale must be from those in Bedford only. but there I could not part with 10. men without breaking up my plantations. I would spare 20. negroes in all from those plantations, men women and children in the usual proportions: and I should think this really more advantageous for Francis than all men. I know no error more consuming to an estate than that of stocking farms with men almost exclusively. I consider a woman who brings a child every two years as more profitable than the best man of the farm. what she produces is an addition to the capital, while his labors disappear in mere consumption. the agreement you propose therefore, with this modification would be really acceptable to me, and more salutary for my affairs than to sell land only. the selection of the individuals should be made with a fair and favorable eye to the interests of Francis, the valuation left to any good and unconnected judges.With respect to the lands in Bedford, those designated on former occasion to you, at the South end of the tract, are not of the quality I expected. I had never at that time seen them, and was guided in their allotment by information from others, and the consideration that  given to mr Randolph being in the North, it would be better to ha in the middle of the tract those reserved for future appropriation. but having repeated opportunities afterwards of examining the lands I found the quality not what I had supposed. I determined therefore to substitute a better portion; and on that I have built a house exactly on the plan once thought of for Pantops, and intended from the beginning for Francis: and I have always purposed, as soon as he should come of age to put him into possession of the house and a portion of land including it, of which there is a sufficiency of open fields in good heart, and a large body of woodlands adjacent of the best quality and lying well; for some of which two years ago I was assured I might have 100. D. an acre if I would part with it. this disposition therefore you may consider as fixed, and may accomodate to it the provisions for him you may propose yourself. the beauty and healthiness of that country, his familiarity with it and it’s society will I am sure make it an agreeable residence to him. if you should conclude to accede to my proposition, let me hear from you as soon as convenient, and immediately after the meeting of our visitors on the 2d of October, I shall be happy to meet you at Poplar Forest and carry the arrangement into execution.In your letter of Feb. 6. you were so kind as to propose that we shd remove to Poplar Forest the harpsicord of Millbrook, where you observed it was not in use. it would certainly be a relief to the heavy hours of that  to Martha and the girls. this offer therefore is thankfully accepted on the supposition it is not used where it is, and on the condition that we  and leave it in it’s new position in the hands of Francis, subject  your orders. on this ground I will take some occasion of sending a waggon for it’s transportation. In the mean time is it impossible that mrs Eppes  yourself and family should pay a visit to Monticello where we could not be made happier than by seeing you. it is little over a day’s journey whether by New Canton or Buckingham C.H. the former being the best road. and our University is now so far advanced as to be worth seeing. it exhibits already the appearance of a beautiful Academical village, of the finest models of building and of classical architecture, in the US. it begins to be much visited by strangers and admired by all, for the beauty, originality and convenience of the plan. by autumn 3 ranges of buildings will be erected 600.f. long, with colonnades and arcades of the same length in front for communication below, and terrasses of the same extent for communication above: and, by the fall of next year, a 4th range will be done, which compleats the whole (the Library excepted) and will form an establishment of 10. Pavilions for professors, 6. hotels or boarding houses, and 100. Dormitories. these will have cost in the whole about 130,000 D. there will remain then nothing to be added at present but a building for the Library of about 40,000. D. cost. all this is surely worth a journey of 50. miles, and requires no effort but to think you can do it, and it is done. think so then, and  give that gratification to the sincere affection with which I salute you.Th: Jefferson